DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “first and second training clock signals having the different first and second modulation periods are sequentially transferred within the same blank period, wherein the first training clock signal is modulated with the first modulation period corresponding to three times or four times of a clock period of the internal clock signal in a lock state such that an edge of the first training clock signal coincides with an edge of the internal clock signal in the lock state with the first modulation period, and wherein the second training clock signal is modulated with the second modulation period corresponding to two times of the clock period of the internal clock signal in the lock state such that an edge of the second training clock signal coincides with the edge of the internal clock signal in the lock state with the second modulation period.” Figure 6 shows 3T_TCLK and 2T_TCLK within the same blank period but figure 6 does not support all the above limitations. In fact, Applicant’s publication mentions in [0075] and figure 6, the controller 160 may inform the data driver 130 of transferring the training clock signal 3T_TCLK modulated with the modulation period corresponding to the three clock periods 3T by changing a shared forward channel SFC to a low level. In response to the training clock signal 3T_TCLK modulated with the modulation period corresponding to the three clock periods 3T, the data driver 130 may determine that the internal clock signal ICLK is in an unlock state, may inform the controller 160 of the unlock state of the internal clock signal ICLK by changing a shared back channel SBC to a low level, and may perform the training operation for the internal clock signal ICLK (S345). After the first time, the controller 160 may transfer, as the second training clock signal modulated with the second modulation period, a training clock signal 2T_TCLK modulated with a modulation period corresponding to two clock periods 2T to the data driver 130 (S350). In response to the training clock signal 2T_TCLK modulated with the modulation period corresponding to the two clock periods 2T, the data driver 130 may determine that the internal clock signal ICLK is in the lock state, and may inform the controller 160 of the lock state of the internal clock signal ICLK by changing the shared back channel SBC to a high level (S355). Thus, it appears that 3T_TCLK (first modulation signal)  is in unlock state instead of lock state. Independent claims 14 and 18 recite similar limitations. Other claims rejected due to their respective dependencies.

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.
On page 13-15, Applicant states that support of new limitations can be found on [0011] and [0064]. 
	 As detailed above, Applicant’s publication states in figure 6 and [0075] that in response to the training clock signal 3T_TCLK modulated with the modulation period corresponding to the three clock periods 3T, the data driver 130 may determine that the internal clock signal ICLK is in an unlock state. Consequently, this argument has been considered but it is not persuasive.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621